                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       No. 5:17-CV-458-FL


 LEIDA PAULA MALDONADO,                         )
                                                )
                        Plaintiff,              )
                                                )
                      v.                        )
                                                )                   ORDER
 NANCY A. BERRYHILL,                            )
 Acting Commissioner of Social Security,        )
                                                )
                        Defendant.              )



       This matter is before the court on the Memorandum and Recommendation (“M&R”) of

United States Magistrate Judge James E. Gates, regarding the parties’ cross motions for judgment

on the pleadings. No objections to the M&R have been filed, and the time within which to make any

objection has expired. This matter is ripe for ruling.

       Upon careful review of the M&R and of the record generally, having found no clear error,

the court hereby ADOPTS the recommendation of the magistrate judge as its own, and, for the

reasons stated therein, plaintiff’s motion is DENIED, defendant’s motion is GRANTED, and this

matter is DISMISSED. The clerk of court is directed to close the case.

       SO ORDERED this the 21st day of February, 2019.




                                                            ______________________________
                                                            LOUISE W. FLANAGAN
                                                            United States District Judge
